                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 351# 11-2    Page 1 of PageID.2481
                                            filed 11/02/06   60              Page 5 of E-FILED
                                                                                          8
                                                         Monday, 02 December, 2019 11:50:02 AM
                                                                    Clerk, U.S. District Court, ILCD
 COUNTNJNE

     7. As to Count Nine of the Jndict.ment, Unlawful Use of a Communication .Facilities
        to Conspire to Possess with lnte11t to Distribute Controlled Substances, we, the
        J'ury, find:

        Defendant Michael Clark:          pg' not guilty
                                          [] guilty

        Defendant James Jackson           P4 not guilty
                                          [] guilty



 COUNT TEN

   8.   As to Count Ten of the Indictment, Unlawful Use of a Communication Facilities
        to Conspire to Possess with Intent to Distribute Controlled Substances, we, the
        ,Jury, find the Defendant Jamelii .Jackson:

               Wnot guilty
               r] guilty



 COUNT ELEVEN

    9. As to Count Eleven of the Indictment, Unlawful Use of a Communicati.on
        Facilities to Conspire to Possess with Intent to Distribute Controlled
        Substances, we, the Jury, find the Defendant Michael Clark:

              I J not guilty
              N guilty




                                                                     APPENDIX, p. 063
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 351# 11-2    Page 2 of PageID.2482
                                            filed 11/02/06   60                 Page 6 of 8




 COUNT THIRTEEN

    10. As to Count Thirteen of the Indictment, Unlawful Use of a Communication
        Facilities to Conspire to Possess with Intent to Distribute Controlled
        Substances, we, the Jury, find the Defendant Michael Clark:

              [ 1not guilty
              ()4 guilty



 COUNT THIRTY-THREE

   11. As to Count Thirty-t.hree of the Indictment, Unlawful Use of a Communication
       Facilities to Conspire to Possess with Intent to Distribute Conta·ollcd Substances,
       we, the Jury, find the Defendant Michael Clarie

               [ ] not guilty
               D4 guilty


 COUNT THIRTY-FIVE

   12. As to Count Thirty-five of the Indictment, Conspiracy to Launder Monetary
       Instruments, we, the Jury, find the Defendant Michael Clark:

               Wnot guilty
              11 guilty
 [Note: If you tind the Defendant not guilty as charged in Count Thirty-Five, you
 need not consider paragraph 12(a) below. Co directly to paragraph 131.




                                                                     APPENDIX, p. 064
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 351# 11-2    Page 3 of PageID.2483
                                            filed 11/02/06   60                 Page 7 of 8



     12(a).    We, the Jury, having found Defendant Michael Clark ~uilty of the
               offense charged in Count Thirty-Five, also find with respect to tllat
               Count that he conspired to Launder Monetary Instruments in the
               amount shown (place an X in the appropriate box):

        (i)    \Vorth more than One Million ($1,000,000) Dollars           []
        (ii)   Worth more than $400,000, but Jess tbau $1,000,000          Il
        (iii) Worth more than $200,000, but Jess than $400,000             []
        (iv)   Worth more than $120,000, but less than $200,000            [J
        (v)    Worth more than $70,000, but less than $.120,000            lJ
        (vi) Worth more than $30,000 s, but less than $70,000              11
        (vii) \Vorth more than $10,000, but less than $30,000              r1
        (viii) Worth more than $5,000.00, but less than $10,000            r1
        (ix) Worth less than $5,000                                        [J



 COUNT THIRTY-SIX

    13. As to Count Thirty-six of the Indictment, Laundering Monetary Instruments,
        we, the Jury, find the Defendant Michael Clark:

                     Mnot guilty
                     [] guilty

 !Note: Tf you find the Defendant not ~uilty as charged in Count Thirty-Six, you need
 not consider paragraph 13(a) below. Go directly to paragraph 14).

    13(a).     We, the Jury, having found Defendant Michael Clark guilty of the offense
               charged in Count ThirtyNSix, also find with respect to that Count that he
               conspired to Launder Monetary Instruments in the amount shown (place
               an X in the appropriate box):

       (i)    Worth more than One Milliop ($1,000,000) Dollars            II
       (ii)   Worth more than $400,000, but less than $1,000,000          11
       (iii)  Worth more than $200,000, but less than $400,000            l)
       (iv)   \Vorth more th.:in $120,000, but less than $200,000         fI
       (v)    Worth more than $70,000, but less than $120,000             lI
       (vi)   Worth more than $30,000 s, but less than $70,000            IJ
       (,'ii) Worth more than $1.0,000~ but less than $30,000             IJ
       (viii) Worth more than $5,000.00, but less than $10,000            lJ
       (ix) Worth less than $5,000                                        (J



                                                                    APPENDIX, p. 065
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 351# 11-2    Page 4 of PageID.2484
                                            filed 11/02/06   60            Page 8 of 8




  COUNT FORTY-ONE

     14.       As to Count .F orty-one of the lndictmcut, Felon in Possession of a
               Firearm, we, the Jury, find the Defendant lVIichael Clark:

                     [] not guilty
                     )4 guilty


     COUNT FORTY-TWO

     15.       As tu Count Forty .. two of the Indictment, Felon in Possession of a
               Firearm, we, the Jury, find the Defendant Michael Clark:

                     r ] not guilty
                     N' guilty




     Dated:   ?1~ ~, ~CJ(Jo 1
                                                                      Foreperson
                                              ~ - - - - - ~...........




                                                                APPENDIX, p. 066
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 447# 11-2    Page 5 of PageID.2823
                                            filed 02/23/07   60                            Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                               CRIMINAL CASE NO. 05-80810
        Plaintiff,                                             HON. LAWRENCE P. ZATKOFF

 v.

 MICHAEL ANTHONY CLARK,

       Defendant.
 ____________________________________/


                                    SENTENCING OPINION

               AT A SESSION of said Court, held in the United States Courthouse,
               in the City of Port Huron, State of Michigan, on February 22, 2007

                     PRESENT: THE HONORABLE LAWRENCE P. ZATKOFF
                             UNITED STATES DISTRICT JUDGE

                                        I. INTRODUCTION

        On November 2, 2006, after a jury trial, Defendant Clark was convicted of the following

 counts: count one, conspiracy to possess with intent to distribute and to distribute marijuana; count

 two, conspiracy to possess with intent to distribute and to distribute cocaine; count four, continuing

 criminal enterprise; counts five, seven, eleven, thirteen, and thirty-three, unlawful use of

 communication facilities to conspire to possess with intent to distribute controlled substances; and

 counts forty-one and forty-two, felon in possession of a firearm. The jury found the amount of

 marijuana involved was at least 700 kilograms but less than 1000 kilograms, and the amount of

 cocaine involved was 11 kilograms or more. For the reasons set forth below, the Court imposes the

 following sentence:

        Count one:                      480 months;




                                                                               APPENDIX, p. 067
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 447# 11-2    Page 6 of PageID.2824
                                            filed 02/23/07   60                            Page 2 of 7



        Count two:                      600 months;

        Count four:                     600 months;

        Counts five, seven, eleven,
        thirteen and thirty-three:      48 months;

        Counts forty-one
        and forty-two:                  120 months.

 The sentences will run concurrent to each other.

                                   II. SENTENCING FACTORS

        When sentencing a defendant, the Court must consider the relevant factors from 18 U.S.C.

 § 3553, and articulate the reasons for its sentencing decision. United States v. McBride, 434 F.3d

 470, 476 (6th Cir. 2006). The Court will now analyze the relevant factors as they relate to Jackson.

 1.     The nature and circumstances of the offense

        Clark was the organizer and leader of a substantial drug organization, involving fifteen

 charged defendants. Beginning in 1996, Clark obtained cocaine from a source in Chicago, Illinois.

 Clark recruited other individuals to assist with the transportation and distribution of cocaine. The

 cocaine was often concealed in hidden compartments inside automobiles. Clark also concealed

 firearms in hidden compartments inside automobiles.

        Beginning in 2004, Clark began trafficking marijuana from Arizona to Detroit. The

 marijuana was transported to Detroit in tractor trailers. Clark used cellular telephones to coordinate

 the delivery of the marijuana.

        In February of 2005, the Detroit Violent Crimes Task Force and Drug Enforcement

 Administration executed a search warrant at Clark’s residence at 7559 Prairie, Detroit. Clark was

 present during the search. The officers seized seven firearms from the residence. In May of 2005,


                                                    2



                                                                               APPENDIX, p. 068
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 447# 11-2    Page 7 of PageID.2825
                                            filed 02/23/07   60                           Page 3 of 7



 two officers of the Detroit Police Department observed Clark crouching by a vehicle with a

 Bushmaster semi-automatic rifle, containing 19 live rounds. One round was in the chamber, and

 another round was stuck in the ejection port.

 2.      The history and characteristics of the defendant

         In 1984 Clark was convicted in two criminal cases: for armed robbery, and armed

 robbery/criminal sexual conduct, 2nd degree. Clark was sentenced to 3.5 to 7 years in the armed

 robbery case, and 8 to 15 years in the armed robbery/criminal sexual conduct case. Clark was

 paroled after serving less than 7 years of his sentence. In 1998 Clark was charged with driving while

 license suspended/revoked/denied. Several bonds were forfeited after Clark failed to appear for his

 arraignment on four occasions. In 2000 Clark pled guilty to the reduced charge of failure to display

 a valid license.

         Clark also has four pending charges. In December of 2004, Clark was arrested and charged

 with failure to display a valid license. Clark failed to appear for the pretrial hearing. In February

 of 2005, Clark was arrested and charged with assault and battery. The female complainant alleged

 that Clark struck her in the face after she rejected his advances at a bar. In May of 2005, Clark was

 arrested twice and charged with violation of firearm ordinance and felon in possession.

 3.      The seriousness of the offense

         As discussed above, Clark was the organizer and leader of a large-scale drug organization,

 that was responsible for the introduction of a substantial amount of drugs into the community. As

 noted in the Court’s sentencing opinion for co-defendant Kevin Youngblood, several previously law-

 abiding citizens were drawn into the conspiracy, and subsequently had their lives ruined. Clark also

 illegally possessed numerous firearms, thus posing a severe risk to the community.


                                                  3



                                                                              APPENDIX, p. 069
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 447# 11-2    Page 8 of PageID.2826
                                            filed 02/23/07   60                           Page 4 of 7



 4.     Promote respect for the law and afford adequate deterrence to criminal conduct

        Clark’s prior sentences have failed to promote respect for the law and afford adequate

 deterrence to criminal conduct. Clark’s criminal history indicates that he poses a substantial risk

 to the community. Clark has convictions for armed robbery and armed robbery/criminal sexual

 conduct, and has continued to display a lack of respect for the law. Clark has failed to end his

 criminal activity despite repeated encounters with law enforcement officers. After seven firearms

 were seized from Clark in February of 2005, Clark was found in May of 2005 on the streets of

 Detroit with a Bushmaster semi-automatic rifle. Clark’s traffic violations, while minor compared

 to his drug and gun offenses, also demonstrate his lack of respect for the law. In 1998 Clark failed

 to appear for an arraignment four times, and failed to appear for a pretrial hearing in 2004. A

 sentence of 600 months is necessary to promote respect for the law and afford adequate deterrence

 to criminal conduct

 5.     Protect the public from further crimes of the defendant

        Clark’s illegal possession of an arsenal of firearms (eight were seized by the authorities,

 including a semi-automatic rifle) shows that he poses a severe threat to the community.

 Furthermore, not only has Clark participated in criminal conspiracies, involving large amounts of

 narcotics, he has organized and led them. Thus, Clark’s unlawful activities have had a ripple effect,

 causing great harm to the community. A sentence of 600 months is necessary to protect the public

 from further crimes of Clark.

 6.     Provide the defendant with needed educational or vocational training, medical care, or
        other correctional treatment in the most

        Clark has consumed alcohol on a daily basis since 2004, and has experienced two alcohol-

 induced blackouts. Clark will benefit from a substance abuse treatment program in prison.

                                                  4



                                                                              APPENDIX, p. 070
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 447# 11-2    Page 9 of PageID.2827
                                            filed 02/23/07   60                              Page 5 of 7



 7.      Guideline Range

        Based on a total offense level of 44, and a criminal history category of III, the guideline

 range is life. The Court is required to impose a sentence that is sufficient, but not greater than

 necessary, to comply with the purposes of 18 U.S.C. § 3553. As discussed above, Clark’s offense

 was serious and he poses a significant threat to the community. However, the Court feels a sentence

 of life is greater than necessary to comply with the purposes of 18 U.S.C. § 3553. Clark was not

 convicted of a crime of violence. The Court finds that a sentence of 600 months is sufficient to

 comply with the provisions of 18 U.S.C. § 3553.

 8.      Need to avoid unwarranted sentence disparities

        Charles Gadson, Treyvan Agee, and Kevin Youngblood, members one level below Clark in

 Clark’s drug organization, received sentences of 120 months, 48 months, and 109 months,

 respectively. The Court finds that the guideline sentence of life would be too great a disparity in this

 case. However, those three codefendants accepted plea agreements, and Agee and Youngblood

 cooperated with the government. In addition, as the leader of the organization, Clark bears greater

 responsibility than his codefendants. Thus, a significant sentence disparity is warranted in this case.

 The Court finds that a sentence of 600 months is sufficient to comply with the provisions of 18

 U.S.C. § 3553.


                                III. CONCLUSION

         For the reasons set forth above, the Court imposes the following sentence:

        Count one:                      480 months;

        Count two:                       600 months;

        Count four:                      600 months;

                                                        5



                                                                                APPENDIX, p. 071
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-2
                              ECF No. 447         Page 10 ofPageID.2828
                                           filed 02/23/07    60                         Page 6 of 7



        Counts five, seven, eleven,
        thirteen and thirty-three:     48 months;

        Counts forty-one
        and forty-two:                 120 months.

 The sentences will run concurrent to each other. The Court also imposes a special assessment of

 $1,000.00 and a fine of $30,000.00. Upon release from imprisonment, Clark shall be on supervised

 release for five years. The Court imposes all standard conditions of supervision, and the following

 two special conditions:

 1.     Clark shall participate in a program approved by the Probation Department for substance
        abuse, which program may include testing to determine if the defendant has reverted to the
        use of drugs or alcohol, if necessary.

 2.     Clark shall pay all friend of the court child support arrearages.


        IT IS SO ORDERED.



                                               s/Lawrence P. Zatkoff
                                               LAWRENCE P. ZATKOFF
                                               UNITED STATES DISTRICT JUDGE

 Dated: February 23, 2007




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of this Order was served upon the attorneys of record
 by electronic or U.S. mail on February 23, 2007.

                                                  6



                                                                             APPENDIX, p. 072
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM              # 11-2
                              ECF No. 447         Page 11 ofPageID.2829
                                           filed 02/23/07    60           Page 7 of 7




                                      s/Marie E. Verlinde
                                      Case Manager
                                      (810) 984-3290




                                         7



                                                               APPENDIX, p. 073
                             1:19-cv-01305-JES
        Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 12 of
                                                    filed 02/23/07    60
                                                                    PageID.2832                                                                                                     Page 1 of 11


                                                                                                                                                                          Judgmt:nl-Pagc I of6



                                                                                                      United States District Court
                                                                                                                         Eastern District of Michigan
              United States of America                                                                                                 JUOGMENT TN A CRIMINAL CASE
                         V.
           MICHAEL ANTHONY CLARK                                                                                                       Case Number: 05CR80810- 1
                                                                                                                                       USM Number: 28321-039

                                                                                                                                       Margaret S. Raben
                                                                                                                                       Defendant's Attorney

                                                                                                                                                                                FEB 2 3 2007
THE DEFENDANT:
                                                                                                                                                                              CLERK'S OFFICE
                                                                                                                                                                                 DETROIT
Was found guilty on count(~) ; I, 2, 4, 5, 7, 11, 13, 33, 41, 4:Z, 11.ml 43 after a plea of not guilty.
The ddend,111t is .ldjudicalcd guilty of these offenses:
Title &.Sie~tion                                                          Nuture of Offe11~~                                                                  Qffcnsc Ended      Count
Sec page 2 for details.



  The defendant is sentenced as provided in pases l througb 6 of this judgment. This sentence is imposed pursuant lo the
Sentencing Refonn Act of 1984

    It is ordered that the defendant musl notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all line~ , restitution, costs , and special as~~~1;mcrits imposed by this judgment arc fully paid.
lf tm.kn~d to r,ay restitution, the defendant must notify the court and United Stales anomcy of material changes in economic
circurn~tanccs .
                                                                                                                   ,. .....,. ~.
                                                                                                                   i .

                                                          L......:. ;                             ,... ·._:;                           February 22, 2007
                                                                                                                                       Dute of Imposition of Judgment




                   (~; ~   M :· ~ : : ~ --· : ·   ••   0 > 0   .~ ·.:·~   (   • •/   ; : . : .'   ~:_·! (:·:.:;:
              U.S. Di~r(:: '..,:T C(JUFn
               f:}l~:::~ i'[j":tt} ,i. :·.~::.H,~3;·; ~~



                                                                                                                                       _ _. ~~-
                                                                                                                                            cc._ ; .,l_-=-0             ......_?_ _
                                                                                                                                       {)11tc Sigm:<l




                                                                                                                                                                        APPENDIX, p. 074
                             1:19-cv-01305-JES
        Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 13 of
                                                    filed 02/23/07    60
                                                                    PageID.2833                                 Page 2 of 11


                                                                                                      Judgment-Pag(; 2 of 6
       NlJANT: MICHAEL ANTHONY CLARK
    SF. NUMBER; 05CR808 I0-J

                                     ADDITIONAL COUNTS OF CONVICTION

Title & Sc~tion                Nature Qr Offense                                         Offense Ended       Count
21 lJ.S.C. Sections 846        Conspiracy to Possess with ltltcnL Lo Distribute and to   10/2005             One
& 84I(a)(l)                    Distribute Marijuana
21 U.S.C. Sections 846         Conspiracy to Possess with Intent to Distribute and LO    7/2005              Two
& 841(.t)(l)                   Distribute Cocaine
21 U.S.C. Section 848          Continuing Criminal Enterprise                            10/2005             Four
21 U.S.C. Section 843(b)       Unlawful Use of Communication Facilities to               2/2005              Five
                               Conspire to Possess with Intent t.o Dist.ribute
                               Controlled Substances
21 U.S.C. Section 843(.b)      Unlawful Use of Co111111unication Facilities to           4/200S              Seven
                               Conspire to Possess with Intent to Distribute
                               Controlkd Substances
21 U.S.C. Section 843(b)       Unlawful Use of Communication Facilities to               5/2005              Eleven
                               Conspire to Possess with Intent to Distribute
                               Controlled Substances
21 U.S.C. Section 843(b)       Unlawful Use of Communication Facilities to               6/2005              Thirteen
                               Conspire tt1 Possess with Intent lo Distribute
                               Controlled Substances
21 U.S.C. Section 843(b)       Unlawful Use or Communication Facilitic~ to               5/2 005             Thirty-Three
                               Conspire to Possess with Intent to Distribute
                               Controlled Substances
18 U.S.C Section               Felon in Pos:.-:cssion of a Firearm                       2/12/2005           Forty-One
922(g)( I)
l 8 U.S.C. Section             Felon in Possession of a Firearm                          5/5/2005            Forty-Two
922(g)(1)
21 U.S.C. Si;.:ct.ion 853(a)   Criminal Forf,;,iture                                     2/22/2006           Forty-Three




                                                                                                     APPENDIX, p. 075
                             1:19-cv-01305-JES
        Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 14 of
                                                    filed 02/23/07    60
                                                                    PageID.2834                                 Page 3 of 11
              3) Judgment In a Criminal Caae


                                                                                                      Judgment-Page 3 of 6

    ENDANT: MICHAEL ANTHONY CLARK
   SE NUMBER: 05CR80810. I

                                                     IMPRISONMENT
The defendant is hereby committed to the cuslo(ly of the lJniccd States Bureau of Prisons to be imprisoned for a total term of:
COUNT 1: 480 l\.JONTHS; COUNT 2: 600 MONTHS; COUNT 4: 600 MONTHS; COUNTS 5, 7, 11, l3 &. j3: 48
MONTHS AS TO EACH COI.NT; COUNTS 41 & 42: 120 MONTHS. Al,L COUNTS TO RUN CONCURRENT.

The defendant is remanded to the custody of the United States Marshal.




                                                      RETURN
I have executed this judgment as follow:s:




Dcfcndunt delivered nn
                           - - - - - - -- --..·- - to                                                                a
                                               ___ , with a ccrli lied copy of this judgment.
- -·······- - - - - -




                                                               United Slates Marshal



                                                               Dcr,uty United Stntcs Ma.rii:hal




                                                                                                   APPENDIX, p. 076
                             1:19-cv-01305-JES
        Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 15 of
                                                    filed 02/23/07    60
                                                                    PageID.2835                                      Page 4 of 11


                                                                                                        Judgment-Page 4 of 6
     ENDANT: MICHAEL ANTHONY CLARK
  ::.\SE NUMBER: 05CR808JO-l
                                                   SUPERVISED RELEASE
Upon rdca~c from imprisonmcnl, lhc defendant shall be on supervised release for a tertn of; FIVE YEARS, all counl!I to run
con c• rnnt.
   The defendant nw.$t report to the probation office in the district to which the defendant is released within 72 hours ofl'elease
from tlle cu story of the Bureau of Prisons.
   The dc;fcndant shall not commit another federal, state or local crime.
   If the defendant is convicted of a felony offense, DNA collection is required by Public Law 108y405.
   The defendant shall nnL unlawfully posse!ls a conlrulled substance. The dcrcndant shall refrain from any unlawful use of a
conlrolled substance. lhc defendant shall submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug test~ thereafter, as determined by the court. Revocation of !i!upervised release is mandat<)ry for possession of a
controlled substance.
   If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accord,mcc with
   the Schedule of PaymcntB ~heel of this judgment.
   The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
   conditions on the all.tched page.
                                     ST AND ARD CONDITIONS OF SUPERVISION
  I) tho defendant shall not leave the judicial district without the permission of the court or probation officer;
  2) the dcfcn!.l.mt shall report ot the probation officer and shall submit a trnthful and complete written report within the first
  five days !)r cac-h month;
  3) the defendant shall answer truthfully all inq1.1iries by the probation officer and follow the instructions of the probation
  officer;
  4) the dcfemhmt shall supporl his or her dependents and meet other family rcsr,onsibi1itics;
  5) the defendant shall work regularly at a lawful uccupation, unless excused by the probation officer for schoo[inl:l, training,
  or other acccr,tablf.: reasons;
  6) (he defendant shall notify the probation officer at least ten days prior to any ch:mgc in residence or employment;
  7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
  controlled suh$1ancc or any paraphernalia related to any controlled s1.1bst,mces, except as prescribed by ,i physician;
  8) the defendant shall ncit frequent places where contro1led substances are illegally sold, used, distributed, or administered;
  9) the defondant shall not associate with any persons engaged in criminrtl activity and shall not a!:lsociatc with any person
  convicted of a felony , unless granted pcnnission to do so by the probation officer;
  10) the dcfcndnnt shall permit a probation officer to visit him or her at any time at homr.: or elsewhere and shall permit
  confiscation of any contraband observed in plain view of the probation officer;
  J1) the defendant shall notify the probi1l1on officer within scvcnty"two hours of being arrcMcd or questioned by a law
  enforcement officer;
  12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
  without the permission of the court;
  13) as dirct.:tcd by the probation offic1,:r1 the defendant shall notify third parties of risks that may be occasioned by the
  defendant'!; criminal record or personal history or characteristics and shall pcnnil the probation officer to make $uch
  notificatit)ns and to confirm the defendant's compliance with such notification requirement; and
  l 4) the defendant shall not pus~ess a firearm, ammunition, destn1ctivc dcvicc.i, or ,my other dangerous weapon. Revocrttion of
  supervised release is mand~tory for possession of a firearm.




                                                                                                      APPENDIX, p. 077
                            1:19-cv-01305-JES
       Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 16 of
                                                   filed 02/23/07    60
                                                                   PageID.2836                            Page 5 of 11


                                                                                                Judgment-Page 5 of 6

    ·•RN DANT: MICHAEL ANTI IONY CLARK
 :.\SE NUMBER: 05CR80810-1


                                SPECIAL CONDITIONS OF SUPERVISION
The defendant shall participate in a a program approved by the Probation Department for substance abuse, which program may
include testing to dclcnnine if the defendant h&!! reverted to the use of drugs or alcohol. If necessary.


PAY ALL FRIEND OF THE COURT CHILD SUPPORT ARK1<:ARAGES.




                                                                                              APPENDIX, p. 078
                              1:19-cv-01305-JES
         Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 17 of
                                                     filed 02/23/07    60
                                                                     PageID.2837                                                 Page 6 of 11


                                                                                                                  Judgment-Page 6 of 6
      ENDANT: MlCI IA TIL ANTHONY CLARK
  J\.Sb N UMllER: 05C:R80f! 10-1

                                          CRIMINAL MONETARY PENAL TIES
                         Assessment                             ·Fine                                  Restitntion
TOTALS:                   $ 1000.00                             $ 30000.00                             $ 0.00

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priodly order or r,c1·ccntage payment column below. However, r,uri-suant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee                                                            TotaLL.oss*                Restitutfon Priority or
                                                                                                       Ord~r.ed Percentage
TOTALS;                                                         $ 0.00                    $ 0.00




* Finding!i for the total amo1.111t uflos~cs are required under Chapters 109A, 11 U, l lOi\, an(l 1DA of Title 18 f~r ~£"~--~·   M   ___   ,,s... • ··- - -
nl)cr September 13, 1994, bul before April 23, 1996.

                                                                                                                APPENDIX, p. 079
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 18 of
                                            filed 02/23/07    60
                                                            PageID.2838                        Page 7 of 11
       Case 2:0S~cr-8081 O"LPZ-MKM            Document 414          Filed 12/21/2006    Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICIDGAN
                                     SOUTHERN DIVISION

    UNITED STATES OF AMElUCA,

                   Plaintiff,                                       Honorable Lawrence P. Zatkoff
                                                                    Case No. 05.80810
           vs.

    D-1    MICHAEL ANTHONY CLA:RK,
           a.k.a. "Mike Nitty," a.k.a. "Mike,"

                   Defendant.
    ~----~-- ---------'/.
                             PRELIMINARY ORDF.R OF FORFEITURE


           WUilREJ\S, an Indictment w,'ts issued in the United States District Co\Jrt for the Eastern

   District of Michigan on or around O(;toher 6, 2005, followed by a Superccding lndi(;tment on

   Septemher 21, 2006, which charged violations of Title 18, United St.ates Code, Sections 1956

   and 1957; violations of Title 21, United States Code, Sectiom, 841, 843, 846, and 848; and

   forfeiture allegations pursuant to Title 18, United States CoJe, Sections 982 (a)(l) and Title 21 ,

   Un'ited States Code, Section ~53;

           WHEREAS, on or about November 3, 2006, Defendant Michael Anthony Clark was

   found guilly by a jury ot~ among others, 21 U.S.C. §841 and 846 (drug trafficking violations),

   charges relevant to the criminal tbrfeiture part of this case;

          WHb:REAS, rhe jury further fonnd , by special verdict forn1, that the following assets

   (hereaher "Subject Property'') are forfeitable to the United States pursuant to 21 U .S.C. §853:



                                                Page 1 of 5




                                                                                   APPENDIX, p. 080
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 19 of
                                            filed 02/23/07    60
                                                            PageID.2839                        Page 8 of 11
       Case 2:0S~cr-80810-LPZ-MKM             Document 414        Filed 12/21/2006      Page 2 of 5




            REAL PROPERTY:

                   (t) The rea1 property commonly known as 14440 Plymouth Road, Detroit,

                   Michigan, dba "Mike's Detailing II," with a legal description as follows:

                   LOTS 59, 60 ,tnd 61j NEW PLYMOUTH ROAD SUBDIVISION Of LOTS 7, 8,
                   9, 10, 11, 12, 25, 26, 27, 28, 29 AND 30 OF FRISCI IKORN'S GRAND RIVER
                   FARMS SUBDIVISION, ACCORDING TO THE PLJ\ T RECORDED IN
                   LIBER 46, PAGE 93 Of PLATS, WAYNJ:: COUNTY RECORDS.

                   (2) The real property commonly known ~s 8843 Livernois Avenue,

                   Detroit, Michigan, dba "Mike's Detailing and Car Wash lll," with a legal

                   description as follows:

                   Lots 1026, 1027 & 1028 STOEPELS GREENFIELD HIGHLANDS SUR, WAYNE
                   COUNTY RECORDS.

                   (3) The real prOptlrty commonly known as 7559 Prairie Street) Detroit, Michigan

                   with a legal description as follows:

                   Lot 492 1 Oovercourt Park Sub<li vision, as recorded in Uber 34, Page 89, of pluts,
                   Wayne County Records.

           AUTOMOHILES

                  (4) 1996 Chevrolet Impala, VIN: 1G1BL52POTR126021 ;

                  (5) 1997 BMW I\.f3, VIN: WBSB(i9329VEY75151 ; and

                  (6) 1969 Buick Convertible, VIN: 48467911322299.

           t . The jury has detem,ined that the government established the requisite nexus between

   the Subject Property and the offenses committed by dcfondant Michael Clark.

          2. Accordingly, the Subject Property is hereby FORF:li:l'I'El> to the United States of

   America for disposition in accordance with the Jaw, and any right, title or interest of defendant

                                              Page 2 of 5




                                                                                  APPENDIX, p. 081
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 20 of
                                            filed 02/23/07    60
                                                            PageID.2840                             Page 9 of 11
       Case 2:05-cr-80810·LPZ-MKM               Document 414        Filed 12/21/2006         Page 3 of 5




    Michael Clark IS HEREBY AND FOREVER EXTINGUISHED.

            3. Upon entry of this Ordtir, the United States or a designee   is authorized to conduct any

    discovery that the Court considers proptir to help identify, locate,   or dispose of any assets seized,
    and the United States is mi.thori1;ed to begin proceedings consistent with applicable statutory

    rcq llirements pertaining to ancillazy hearings and the rights of any third parties.

           4. The United States shall publish .tt least once for three successive weeks in a

   newspaper of general circulation, notice of this preliminary forfeiture order and of its intent to

   dispose of the above named Subject Property in such manner as the Attorney General may directj

   pursuant to 21 U.S.C. § 853(n). Said notice shall direct that any perso11 other than the Dctt"I)danl

   asserting a legal interest in the Subject Property may file a petition with the Court withjn thirty

   (30) days of the final publication of notice or of receipt of acwaJ notice, whfohever is earlier.

   The petition shall be for a htiaring before the Court alone, without a jury and in accordance with

   21 lJ .S.C. § 853(11), to adjudicate the validity of tho petitioner's alleged interest in the property.

   The petiti.on mu!it be signed by the petitioner under penalty of perjury and must set forth the

   nature and extent of the petitioner's alleged right, title or interest in the Subject Property, the time

   and circumstances of the petitioner's acquisition of the right, title, or interest in the property, any

   additional focts supporting the petitioner1s claim, and the relief sought. The United Stales may

   also, to the extent practicable, provide direct written notice to any person or entity known to

   have an alleged intei:est in the property.




           5. Following the Court's disposition of all petitions filed, if any, upon proof of


                                                 Page 3 of 5




                                                                                       APPENDIX, p. 082
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 21 of
                                           filed 02/23/07     60
                                                           PageID.2841                               Page 10 of 11
        Case 2:05-cr-8081 O~LPZ-MKM             Document 414          Filed 12/21/2006        Page 4 of 5




     publication and notice to any persom known to have alleged an interest in the Subject Property

     and upon entry of a Final Order of Forfeiture 1 the United St.ates shall have clear title to the

     Suhject Properly un<l may warrant good title    lo   any subsequent purch.iser or transferee.

              6. Pursuant lo Fe<l.'R .Crim.P. 32.2(c)(2), this Preliminary Order of Forfeiture shall

    become final as to the defendant at the time of sentencing and shall be made part of the sentence

    and included in the judgment. If no third party files a timely dairn 1 this Order shall become the

    Final Order of Forfeiture, as provided by Fed.R.Crim.P. 32.2(c)(2).

              7. Any petition filed by a third party asserting an interest in the Subject Property shall be

    signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the

    petitioner' s right, title or interest in the Subject Property, the time and circumstances of the

    petitioner's acquisition of the right, title or intcr<;)st in the Subj~ct Property. any additional facts

    supporting the petitioner's daim and the relief sought.

              8. After the disposition of a11y motion filed under Fed.R.Crim .P. 32.2(c)(l)(A) and before

    a hearing on the petition, discovery may be conducted in accordance with the Federal Rules of

    Civil Procedure upon a showing that such discovery is necessary or desirable to resolve factual

    issues.

              9, The United States shall have clear title to the Subject Property following the Court's

    disposition of all third-party interests, or1 if none, following the expiration of the period provided

    for the filing of third party petitions.




                                                  Page 4 of 5




                                                                                         APPENDIX, p. 083
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 455# 11-2    Page 22 of
                                           filed 02/23/07     60
                                                           PageID.2842                         Page 11 of 11
       Case 2:05"cr-80610-LPZ"MKM            Document 414         Filed 12/21/2006      Page 5 of 5




            10. The Court shall retain jurisdiction to tmforce this Order, and to amend it as necessary,

    punmant to Fed.R.Crim.P. 32.2(e).



                                                         SO ORDERED.


                                                  s/Lawrence P, ZatkoIT
                                                  LAWRENCE P. ZA'l'KOFr
                                                  UNITED STATES DISTRICT JUDGE

    Dated: December 21 1 2006

                                     CERTIFICATE OF SERVICE

           The undersigned certifies that a copy of this Order was served upon the attorneys of
    record hy elcctrunic or U.S. mail on December 21 , 2006.


                                                 s/Marie E. Verlindc
                                                 Case Manager
                                                 (810) 984-3290




                                               Page 5 of 5




                                                                                   APPENDIX, p. 084
                                 1:19-cv-01305-JES
AO245B [Rev. 12/03] Judgment in a Criminal Case
            Case 2:05-cr-80810-SFC-MKM              # 11-2
                                          ECF No. 601         Page 23 ofPageID.7407
                                                       filed 01/22/13    60                                     Page 1 of 7
        Sheet 1

                                                                                                           Judgment-Page 1 of 7



                                            United States District Court
                                                  Eastern District of Michigan
                United States of America
                           V.                                         Case Number: 05CR80810-1
             MICHAEL ANTHONY CLARK                                    USM Number: 28321-039


                                                          AMENDED
                                                  JUDGMENT IN A CRIMINAL CASE
                                           (For Offenses Committed On or After November 1, 1987)

Date of Original Judgment: February 22, 2007                          Margaret S. Raben
(or date of Last Amended Judgment)                                    Defendant's Attorney


Reason for Amendment:
Correction of Sentence on Remand(Fed.R.Crim.P.35(a)).
  THE COURT OF APPEALS HAS VACATED COUNTS ONE AND TWO.
    Was found guilty on count(s) 4, 5, 7, 11, 13, 33, 41, 42, and 43 after a plea of not guilty.
Title & Section                      Nature of Offense                                       Offense Ended        Count
See page 2 for details.


  The defendant is sentenced as provided in pages 2 through 7 of this judgment. This sentence is imposed pursuant of the
Sentencing Reform Act of 1984
   IT IS FURTHER ORDERED that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.


                                                                      1/15/2013
                                                                      Date of Imposition of Judgment




                                                                     s/Lawrence P Zatkoff
                                                                    _________________________________________
                                                                     United States District Judge



                                                                      January 22, 2013
                                                                      Date Signed




                                                                                                       APPENDIX, p. 085
                                 1:19-cv-01305-JES
AO245B [Rev. 12/03] Judgment in a Criminal Case
            Case 2:05-cr-80810-SFC-MKM              # 11-2
                                          ECF No. 601         Page 24 ofPageID.7408
                                                       filed 01/22/13    60                           Page 2 of 7
        Sheet 1A

                                                                                                 Judgment-Page 2 of 7
DEFENDANT: MICHAEL ANTHONY CLARK
CASE NUMBER: 05CR80810-1

                                            ADDITIONAL COUNTS OF CONVICTION

Title & Section                     Nature of Offense                               Offense Ended       Count
21 U.S.C. Section 848               Continuing Criminal Enterprise                  10/2005             Four
21 U.S.C. Section 843(b)            Unlawful Use of Communication Facilities to     2/2005              Five
                                    Conspire to Possess with Intent to Distribute
                                    Controlled Substances
21 U.S.C. Section 843(b)            Unlawful Use of Communication Facilities to     4/2005              Seven
                                    Conspire to Possess with Intent to Distribute
                                    Controlled Substances
21 U.S.C. Section 843(b)            Unlawful Use of Communication Facilities to     5/2005              Eleven
                                    Conspire to Possess with Intent to Distribute
                                    Controlled Substances
21 U.S.C. Section 843(b)            Unlawful Use of Communication Facilities to     6/2005              Thirteen
                                    Conspire to Possess with Intent to Distribute
                                    Controlled Substances
21 U.S.C. Section 843(b)            Unlawful Use of Communication Facilities to     5/2005              Thirty-Three
                                    Conspire to Possess with Intent to Distribute
                                    Controlled Substances
18 U.S.C. Section                   Felon in Possession of a Firearm                2/12/2005           Forty-One
922(g)(1)
18 U.S.C. Section                   Felon in Possession of a Firearm                5/5/2005            Forty-Two
922(g)(1)
21 U.S.C. Section 853(a)            Criminal Forfeiture                             2/22/2006           Forty-Three




                                                                                             APPENDIX, p. 086
                                 1:19-cv-01305-JES
AO245B [Rev. 12/03] Judgment in a Criminal Case
            Case 2:05-cr-80810-SFC-MKM              # 11-2
                                          ECF No. 601         Page 25 ofPageID.7409
                                                       filed 01/22/13    60                              Page 3 of 7
        Sheet 2 - Imprisonment

                                                                                                    Judgment-Page 3 of 7
DEFENDANT: MICHAEL ANTHONY CLARK
CASE NUMBER: 05CR80810-1

                                                   IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
COUNT 4: 600 MONTHS; COUNTS 5, 7, 11, 13 & 33: 48 MONTHS AS TO EACH COUNT; COUNTS 41 & 42: 120
MONTHS. ALL COUNTS TO RUN CONCURRENT.

The defendant is remanded to the custody of the United States Marshal.




                                                    RETURN
I have executed this judgment as follows:




Defendant delivered on _______________________________ to _______________________________________ a
__________________________________________, with a certified copy of this judgment.



                                                             _________________________________________
                                                              United States Marshal


                                                             _________________________________________
                                                              Deputy United States Marshal


                                                                                             APPENDIX, p. 087
                                 1:19-cv-01305-JES
AO245B [Rev. 12/03] Judgment in a Criminal Case
            Case 2:05-cr-80810-SFC-MKM              # 11-2
                                          ECF No. 601         Page 26 ofPageID.7410
                                                       filed 01/22/13    60                                  Page 4 of 7
        Sheet 3- Supervised Release

                                                                                                       Judgment-Page 4 of 7
DEFENDANT: MICHAEL ANTHONY CLARK
CASE NUMBER: 05CR80810-1
                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: FIVE YEARS, all counts to run
concurrent.
   The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.
   The defendant shall not commit another federal, state or local crime.
   If the defendant is convicted of a felony offense, DNA collection is required by Public Law 108-405.
   The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug tests thereafter, as determined by the court. Revocation of supervised release is mandatory for possession of a
controlled substance.
       If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance
  with the Schedule of Payments sheet of this judgment.
       The defendant must comply with the standard conditions that have been adopted by this court as well as with any
  additional conditions on the attached page.
                                                  STANDARD CONDITIONS OF SUPERVISION
  1) the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2) the defendant shall report ot the probation officer and shall submit a truthful and complete written report within the first
  five days of each month;
  3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
  officer;
  4) the defendant shall support his or her dependents and meet other family responsibilities;
  5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training,
  or other acceptable reasons;
  6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
  controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
  convicted of a felony, unless granted permission to do so by the probation officer;
  10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
  confiscation of any contraband observed in plain view of the probation officer;
  11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
  enforcement officer;
  12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency
  without the permission of the court;
  13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
  defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
  notifications and to confirm the defendant's compliance with such notification requirement; and
  14) the defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. Revocation of
  supervised release is mandatory for possession of a firearm.




                                                                                                APPENDIX, p. 088
                                 1:19-cv-01305-JES
AO245B [Rev. 12/03] Judgment in a Criminal Case
            Case 2:05-cr-80810-SFC-MKM              # 11-2
                                          ECF No. 601         Page 27 ofPageID.7411
                                                       filed 01/22/13    60                     Page 5 of 7
        Sheet 3C - Supervised Release

                                                                                          Judgment-Page 5 of 7
DEFENDANT: MICHAEL ANTHONY CLARK
CASE NUMBER: 05CR80810-1

                                           SPECIAL CONDITIONS OF SUPERVISION

  The Defendant is ordered to pay the Friend of the Court arrearages upon release from imprisonment.




                                                                                    APPENDIX, p. 089
                                 1:19-cv-01305-JES
AO245B [Rev. 12/03] Judgment in a Criminal Case
            Case 2:05-cr-80810-SFC-MKM              # 11-2
                                          ECF No. 601         Page 28 ofPageID.7412
                                                       filed 01/22/13    60                                Page 6 of 7
        Sheet 5 - Criminal Monetary Penalties

                                                                                                      Judgment-Page 6 of 7
DEFENDANT: MICHAEL ANTHONY CLARK
CASE NUMBER: 05CR80810-1

                                                  CRIMINAL MONETARY PENALTIES
                             Assessment                    Fine                              Restitution
TOTALS:                      $ 800.00                      $ 30,000.00                       $ 0.00

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee                                                       Total Loss*            Restitution Priority or
                                                                                             Ordered Percentage
    TOTALS:                                                $ 0.00                 $ 0.00




* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Ti                        n or
after September 13, 1994, but before April 23, 1996.                                                APPENDIX,   p. 090
                                 1:19-cv-01305-JES
AO245B [Rev. 12/03] Judgment in a Criminal Case
            Case 2:05-cr-80810-SFC-MKM              # 11-2
                                          ECF No. 601         Page 29 ofPageID.7413
                                                       filed 01/22/13    60                              Page 7 of 7
        Sheet 5A - Criminal Monetary Penalties

                                                                                                   Judgment-Page 7 of 7
DEFENDANT: MICHAEL ANTHONY CLARK
CASE NUMBER: 05CR80810-1

                     ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
Pursuant to Title 21, United States Code, Section 853, and incorporating docket #s 414, 495, and 514 by reference, defendant
shall forfeit:

(1) The real property commonly known as 14440 Plymouth Road, Detroit, Michigan, dba â€œMikeâ€™s Detailing II,â€• with a legal
description as follows:
LOTS 59, 60 and 61, NEW PLYMOUTH ROAD SUBDIVISION OF LOTS 7, 8, 9, 10, 11, 12, 25, 26, 27, 28, 29 AND 30 OF
FRISCHKORNâ€™S GRAND RIVER FARMS SUBDIVISION, ACCORDING TO THE PLAT RECORDED IN LIBER 46, PAGE
93 OF PLATS, WAYNE COUNTY RECORDS.

(2) The real property commonly known as 17026 Plymouth Road, Detroit, Michigan, dba â€œMikeâ€™s Detailing III,â€• with a legal
description as follows:
N. PLYMOUTH 398 & 399 FRISCHKORNS GRAND RIVER VIEW SUB L48 P72 PLATS W C R 22/207 40 x 110.

(3) 1996 Chevrolet Impala, VIN: 1G1BL52P0TR126021;

(4) 1997 BMW M3, VIN: WBSBG9329VEY75151; and

(5) 1969 Buick Convertible, VIN: 484679H322299.




                                                                                            APPENDIX, p. 091
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 30 of
                                            filed 01/15/14    60
                                                            PageID.7580                         Page 1 of 16
                         UNITED STATES DISTRICT
                              FOR THE EASTERN DISTRICT OF MICHIG~
                                                                          Cou-'E             U       l
                                                                                              JAN f 5 2Gf~
                                                                                                             IE   fm
                                                                                                                  /J!)
                                                                            CLERK'S OFFtr.i= \ I' 11
 MOTION UNDER 28 U .. S.C      §2255 To VACATE, SET ASIDE. OR CORRECT SENTENCE ~ N ' I N       \fl"
                                                 FEDERAL CUSTODY




 Name of Movant                                            Inmate Number:                Criminal Docket No.
 Michael Anthony Clark                                     28321-039                      2:05CR80810
 Place of Confinement: (Name, Street or P.O. Box, City, State And Zip Code)
 United States Penitentiary-Tucson
 Post Office Box 24450/ Tucson, Arizonia 85734-4550
                                                                 Include Name upon which Convicted


                 United States of America                  vs.   Michael Anthony Clark
                                                                 (full name of Movant)




                                                    MOTION

I.      Name and location of court which entered the judgment of conviction under attack:
         UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN,
         SOUTHERN DIVISION

2.      Date of judgmeJ}t of conviction:
        November 3, 2006


3.      Length of sentence:
        600 months


4.      Nature of offense involved (include all counts):
        SEE ATTACHMENT #1




5.      Was your plea (check one):
        a)      Not Guilty                 XIX
        b)      Guilty                     D
        c)      Nolo contendere            D




     A0243                                                                          APPENDIX, p. 092
                      1:19-cv-01305-JES
 Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 31 of
                                             filed 01/15/14    60
                                                             PageID.7581                            Page 2 of 16
          If you entered a guilty plea to one count or indictment and a not guilty plea to another count or
          indictment, give details:




6.        Kind of trial (check one):
          a)      Jury                     x~
          b)      Judge only               D

7.        Did you testify at the trial?
          Yes D            No~
8.        Did you appeal from the judgment of conviction?
          Yes lg}{.        No D
9.        If you did appeal, answer the following:
          (a) Name of court: UNITED STATES COURT OF APPEALS OF THE SIXTH CIRCUIT
          (b) Result: Affirmed On All But Two Issues
          (c) Date of Result:    December 29, 2011
l O.      Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any
          petitions, applications or motions with respect to this judgment in any federal court?
          YeJCa            No D
11.       If your answer to 10 was ''yes", give the following information:
          l.      (1) Name of court: UNITED STATES COURT OF APPEALS OF THE SIXTH CIRCUIT
                  (2) Nature of proceeding: Petition For Rehearing And Rehearing En Banc




                  (3) Grounds Raised: Fourth Amendment, Ex Post Fae to and Prosecutorial
                      Misconduct, Suppression Motions, Motion For Mistial, Insufficient
                      Evidence To Support Continuing-Criminal-Enterprise(CCE), Due Pro-
                      cess violations, Unreasonable Sentence Procedurally and Substan-
                  (~)bfa iou receive an evidentiary hearing on your petition, application or motion?
                           Yes D           No~X

                  (5) R e s u l t : - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                  (6) Date of Result:
                                          ---------------------------



       A0243
                                                                                        APPENDIX, p. 093
         (b)
                         1:19-cv-01305-JES
    Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 32 of
                                                filed 01/15/14    60
                                                                PageID.7582
                As to any second petition, application or motion give the same infonnation:
                (1) Name of court: SUPREME COURT OF THE UNITED STATES
               (2) Nature of proceeding:
                                                                                               Page 3 of 16
                                                                                                              l   I
1
                WRIT OF CERTIORARI




               (3)GroundsRaised: Ex Post Facto, Prosecutorial Misconduct, Fourth
                Amendment Violations, Insufficient Evidence to Sustain conviction
                Continuing-Criminal-Enterprise(CCE)


               ( 4) Did you receive an evidentiary hearing on your petition, application or motion?
                        Yes D           No~

               (5) R e s u l t : - - - - - - - - - - - - - - - - - - - - - - - - - - - -
               (6) Date of R e s u l t : - - - - - - - - - - - - - - - - - - - - - -- - -
         3.     As to any third petition, application or motion give the same infonnation:
               (1) Name of court: UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                                     OF MICHIGAN, SOOIHERN DIVISION
               (2) Nature of proceeding: Resentencing Remand




               (3) Grounds Raised: Procedurally and Substantively Unreasonable
                Sentence, Double Jeopardy Violations




               (4) Did you receive an evidentiary hearing on your petition, application or motion?
                        Yes D           NoXX··
               (5) Result: _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _..:..__ _ _ __
               (6) Date of Result:
                                     --------------------------




      A0243                                                                         APPENDIX, p. 094
                      1:19-cv-01305-JES
 Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 33 of
                                             filed 01/15/14    60
                                                             PageID.7583                         Page 4 of 16
12.      State concisely every ground on which you claim that you are being held unlawfully. Summarize briefly
         the facts supporting each ground. If necessary, you may attach pages stating additional grounds and facts
         supporting same.

         CAUTION: ff you fail to set forth all grounds in this motion, you may be barred from presenting
         additional grounds at a later date.

         For your information, the following is a list of the most frequently raised grounds for relief in these
         proceedings. Each statement preceded by a letter constitutes a separate ground for possible relief. You
         may raise any grounds which you have other than those listed. However, you should raise in this motion
         all available grounds (relating to this conviction) on which you based you allegations that you are being
         held in custody unlawfully.
         Do not check any of these listed grounds. If you select one or more of these grounds for relief, you must
         allege facts. The motion will be returned to you if you merely check (a) through U) or any one of these
         grounds:

         I.      Conviction obtained by plea of guilty which was unlawfully induced or not made voluntarily or
                 with understanding of the nature of the charge and the consequences of the plea.
         2.      Conviction obtained by the use of coerced confession .
         3.      Conviction obtained by use of evidence gained pursuant to an unconstitutional search and
                 seizure.
         4.      Conviction obtained by use of evidence obtained pursuant to an unlawful arrest.
         5.      Conviction obtained by a violation of the privilege against self-incrimination.
         6.      Conviction obtained by the unconstitutional failure of the prosecution to disclose to the
                 defendant evidence favorable to the defendant.
         7.      Conviction obtained by a violation of the protection against double jeopardy.
         8.      Conviction obtained by action of a grand or petit jury which was unconstitutionally selected and
                 impaneled.
         9.      Denial of effective assistance of counsel.
         10.     Denial ofright of appeal.

                 1.       Ground one:
                         SEE ATTACHMENT #2




                          Supporting FACTS (tell your story briefly without citing cases or law: - - - - - -




                 B.       Ground two:          SEE ATTACHMENT #2
                                        ---------------------------
                          Supporting FACTS (tell your story briefly without citing cases or law: _ _ _ _ __




                                                                                     APPENDIX, p. 095
      A0243
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 34 of
                                            filed 01/15/14    60
                                                            PageID.7584                          Page 5 of 16
                C.      Ground three:    SEE ATTACHMENT #2
                        Supporting FACTS (tell your story briefly without citing cases or law: _ _ _ __




                D.      Ground four:    SEE ATTACHMENT #2
                        Supporting FACTS (tell your story briefly without citing cases or law: _ _ _ __




(13)    If any of the grounds listed in 12 A, B, C, and D were not previously presented, state briefly what
                                                         Ineffective
        grounds were not so presented, and give your reasons for not presenting them:
        Assistance Of Counsel because the procedural bar is inapplicable
        to claims that could not                  have been raised on direct appeal, such
        as ineffective assistaflee of eouftsel because they require the
        Developement of a factual record.
( 14)   Do you have any petition or appeal now pending in any court as to the judgment under attack?
        YesX~           No D
(15)    Give the name and address, if known, of each attorney who represented you in the following states of the
        judgment attacked herein:
        (1)                                                                      '   )



        (2)


        (3)
                                                                                     Michigan 48226
        (4)     At sentencing: Margaret
                                  Sind Raben (P39243)
                333 West Fort Street, Ste.1100/Detroit, Michigan 48226
        (5)           Margaret Sind Raben (P39243 Y& Mark Joseph Wettle(P75914)
                On appeal:
                333 West Fort Street, Ste. 1100/ Detroit, Michigan 48226
        (6)     In any post-conviction proceeding: - - - - - - - - - - - -- - - - - - - -


        (7)     On appeal from any adverse ruling in a post-conviction proceeding: _ _ _ _ __ __


( 16)   Were you sentenced on more than one count of an indictment, or on more tha

    A0243
                                                                                         APPENDIX, p. 096
                      1:19-cv-01305-JES
 Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 35 of
                                             filed 01/15/14    60
                                                             PageID.7585                          Page 6 of 16
        same court and at approximately the same time?
        YesX~             No D


( 17)   Do you have any future sentence to serve after you complete the sentence imposed by the judgment under
        attack?
        Yes D             No~
        (I)       If yes, give name and location of court which imposed sentence to be served in the future:




        (2)       Give date and length of the above sentence:




        (3)       Have you filed, or do you contemplate filing, any petition attacking the judgment which imposed
                  the sentence to be served in the future?
                  Yes D           No D


Wherefore, Movant prays that the Court grant him all relief to which he may be entitled in this proceeding.



                                                                             Signature of Attorney (in any)


I declare under penalty of perjury that the foregoing is true and correct. Executed on



                          /l7/


                                                                               Signature of




    A0243
                                                                                      APPENDIX, p. 097
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 36 of
                                            filed 01/15/14    60
                                                            PageID.7586   Page 7 of 16




                                 ATTACHMENT #1




                                                                APPENDIX, p. 098
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 37 of
                                            filed 01/15/14    60
                                                            PageID.7587   Page 8 of 16


 4.               NATURE OF OFFENSES INVOLVED ( 16 Count s)
  1. 21 u.s.c.s. 846 and 841 (a) (1) Conspiracy to possess with
     intent to distribute and to distribute marijuana
  2. 21 u.s .c.s. 846 and 841 (a) (1) Conspiracy to possess with
     intent to distribute and t o distribute cocaine
  3. 21   u.s.c .s.   848 Continuing criminal enterprise
  4. 21   u.s.c.s .843 (b) Unlawful l use of a communication Facilities
     to conspire to possess with intent to distribute contro l led
     subs tanc.e s
  5. 21 u.s.c.s . 843 (b) Unlawfull use of a communication facili t ies
     t o conspire to possess with intent to distribu t e con t rolled
     substances
  6. 21 u.s.c .s. 843 (b) Unlawful l use of a communication fac i lities
     to conspire to possess with intent to distribute con t rolled
     substances
 7. 21 u.s.c.s. 843 (b) Unlawfull use of a communication facilities
    to conspire t o possess wi t h intent to distribute controlled
    subs t ances
  8 . 21 u.s.c.s. 843 (b) Unlawfu l l use of a communication facilities
      to conspire to possess with intent to distribute contro lled
      substances
 9. 21 u.s.c .s. 843 (b) Un l awfull use of a communication facilities
    to conspire to possess with intent to dis t ribute controlled
    substances
 10.21 u.s.c.s. 843 (b) Unlawful l use of a communication facilities
    to conspire to possess wi t h intent to dis t ribute controlled
    substances
 11 . 18 U.S.C.S. 1956 (a) (1) (A) ' (i); (a) (1) (B) and (ii) and(h)
      (6) Conspiracy to lauder monetary instr uments
 12.18 u.s .c.s. 1956 (a) (1) (A) (i); (a) (1) (B) and 1957 (a)
    Laundering monetary instruments
 13.18    u.s.c .s. 924 Fe l on in possession of      a firearm
 14.18    u. s.c.s. 924 Felon in possession of        a firearm
 15.21    u.s .c.s 853 (a) Criminal forfeiture
 16.21    u.s.c.s 853 (a) Criminal forfeiture




                                                                APPENDIX, p. 099
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 38 of
                                            filed 01/15/14    60
                                                            PageID.7588   Page 9 of 16




                                 ATTACHMENT #2




                                                                APPENDIX, p. 100
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 39 of
                                           filed 01/15/14     60
                                                           PageID.7589   Page 10 of 16



 12.           Grounds For Relief
        A.     Ground One
               Mr. Clark was denied effective assistance of counsel
 due to counsel failing to file for or pursue a Franks Hearing.
               Supporting FACTS:
               Counsel was ineffective due to the fact that they
 failed to investigate and protect the petitioner's Fourth and
 Fourteenth Amendment Rights and failed to raise the arguement
 that the Title III application submitted had false and misleading
 statements to obtain a warrant for a wiretap. Counsel also failed
 to move to challenge material statements concerning petitioner ' s
 alleged involvement in murders and about large sums of cash and
 uncorroborated information in the affidavits for a wiretap.
 This, along with counsel ' s failure to file to suppress for
 minimization, should have entitled petitioner to a Franks Hearing.
          B.   Ground Two
               Ineffective assistance of counsel for failing to
 ensure protection of p~titioner's Speedy Trial Rights an failure
  to adequately seek severance from codefendants .
               Supporting FACTS:
               Counsel was ineffective . for failing to protect Mr .
 Clark's due process rights under the Fifth Amendment that entitles
 Mr. Clark to a prompt and spee~y trial by judge · or jury within
  70 days under the United States Constitution without delay, unless
  the government presents evidence to the Court that an express
  finding that the " ends of justice" require that there be a delay and
  puts such findings on record.
               Both the denial of a speedy trial by indjrtino~~~~~~-

                                                               APPENDIX, p. 101
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 40 of
                                           filed 01/15/14     60
                                                           PageID.7590   Page 11 of 16

 unavailable persons, and the existance of co-defendant's
 incriminating statements presented problems and should have entitled
 petitioner to severance. Counsel failed to bring the trial judge's
 refusal to grant severance under the abuse-of-discretion standard
 to the appealate court for review.
          C. Ground Three
              Mr. Clark was denied effective assistance of counsel
 for failing to protect petitioner's Fourth Amendment Rights and
 failing to move to suppress evidence obtained through an
 unconstitutional means of search and seizure.
              SUPPORTING FACTS:
              Failure to litigate a Fourth Amendment claim is the
 principle allegation of ineffective assistacne of counsel claim in
 this petition. Counsel failed to challenge the search warrant
 affidavit for unsubstantiated and uncorroborated information
 concerning petitioner, and the use of past charges, including
homicide and firearms offenses, which had either been exonerated
 by a jury or dismissed by the prosecution for lack of want of
 prosecution, and the use of which was prejudicial against Mr. Clark.
          D. Ground Four
              Ineffective assistance of counsel for failing to file
 a motion to suppress evidence obtained from a tractor-trailer
 search and seizure.
          SUPPORTING FACTS:
          The evidence was seized in violation of the Forth Amendment
due to no probable cause for a search and seizure of the vehicle
and the information gained from that search was in violation
of an unlawfully obtained warrant from a wiretap . Counsel failed



                                                               APPENDIX, p. 102
\
                          1:19-cv-01305-JES
    Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 41 of
                                               filed 01/15/14     60
                                                               PageID.7591   Page 12 of 16

     to file any motion to suppress this evidence.
              E.   Ground Five
                   Ineffective assistance of counsel for failing to
     pursue the receipt of all Brady materials withheld by the
     Government.
                   Supporting FACTS:
                   Counsel was ineffective due to insufficient
     diligence in investigating the basis of a Brady violation claim
     which included the prosecutor withholding materials concerning
     Herman Norman Johnson, and his attorney, S. Allen Early, which
     could have been benificial to the defense. And of materials
     relating to Agents Patrick Caldwell and Nathaniel Fountain and
      thier known involvment in criminal activities, plus all of the
      intercepted wiretap communications from February 12-14, 2005,
      and June 27-29, 2005.
              F.   Ground Six
                   Ineffective assistance of counsel for failure to
     competently litigate a claim of actual innocense.
                   Supporting FACTS:
                   Petitioner's rights to own a firearm had been restored
      under both Michigan's and Federal law.
              G.   Ground Seven
                   Ineffective assistance of counsel for failing to
      challenge Continuing Criminal Enterprise (CCE).




                                                                   APPENDIX, p. 103
                          1:19-cv-01305-JES
    Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 42 of
                                               filed 01/15/14     60
                                                               PageID.7592   Page 13 of 16

.
                     Supporting FACTS:
                     Counsel failed to show that the petitioner <lid not
     meet the requireme nts of having a Continuing Criminal Enterprise
     such as the prosecution's failure to show the petitioner was part
     of a "continuing series" of "three or more specific drug offenses"
     "in concert" with five or more persons in some way relating to
     each other, and it was not shown that the petitioner obtained
     substantial income and resources from this alleged series of
     violations. Nor did the jury decide the three violations were in
     relation to one another to make the continuing series that
     are alleged in the indictment that are in some way related to
      each other.
                ».   Ground Eight
                     Ineffective assistance of counsel claim for failing
      to chalienge the prosecution's and Government's use of false and
     misleading statements, and perjured testimony about petitioner's
     alleged involvement in numerous murders and drug dealing, that
     was prejudicial to Mr. Clark and made for an unfair trial practice.
                     Supporting FACTS:
                     Counsel should have challenged false statements
      presented before the Grand Jury and at petitioner's sentencing.
      Counsel should have further challenged perjured             testimony
      presented by Kevin Youngblood during his time on the stand.
                 I. Ground Nine
                     Mr. Clark was denied effective assistance of counsel
      concerning his counselor's failure to protect his Due Process
      Rights.




                                                                   APPENDIX, p. 104
                        1:19-cv-01305-JES
  Case 2:05-cr-80810-SFC-MKM    ECF No. 627# 11-2    Page 43 of
                                             filed 01/15/14     60
                                                             PageID.7593   Page 14 of 16

              Supporting FACTS:
              Mr. Clark was denied effective assistance of counsel
due to the counsel's failure to properly investigate claims that
were presented to the Magistrate J udge and Grand Jury, that Mr.
Clark was known to have murdered several individuals, which was
uncorroborated information and material misstatements of facts,
which violated Mr. Clark's Due Proc ess Rights.
        10.   Ground Ten
              Ineffective assistance of counsel due to counsel
failing to file for a mistrial concerning statements made before
the jury.
              Supporting ~FACTS:
              Counsel failed to move for a mistrial during both when
the Judge brought up previous charges concerning Mr. Clark, and
when a potential juror spoke in front of the jury pool about a
family member that had been killed by someone with the same
name as the petitioner, Michael Anthony Clark. Both of these
instances were prejudicial to Mr~ Clark and could have tainted th e
jury.




                                                                 APPENDIX, p. 105
'                         1:19-cv-01305-JES
    Case 2:05-cr-80810-SFC-MKM     ECF No.
                       IN THE UNITED       655# 11-2
                                        STATES   filed  Page 44 of
                                                       08/28/15
                                                  DISTRICT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                   60
                                                                 PageID.7800
                                                               COURT           Page 1 of 50   55
                                  SOUTHERN DIVISION




      UNITED STATES OF AMERICA,
                                                       Criminal Case No. 05-cr-80810-1
              Plaintiff-Respondent,
                                                       Ci vil Action No. 14-CV-10183

       -vs-



      MICHAEL ANTHONY CLARK,
                                                                f     DAUG~      2G;
                                                                    CLERK'S OFF/CE
         De f endant-Petitioner.                                       DETROIT

                                 I
       DEFENDANT'S AMENDED MOTION TO VACATE, SET ASIDE OR CORRECT
    SENTENCE PURSUANT TO 28 U.S.C . § 2255~ AND MEMORANDUM OF POINTS
                       AND AUTHORITIES IN UPPORT


                 COMES NOW defendant , Michael Anthony Clark, pursuant

       to Rule 12, governing motions under§ 2255, therein

       conjunction with Fed. R. Civ. P. 15 (c)(l), and hereby submits

       the foregoing amended motion to vacate, set aside or correct

       sentence and states as follows:
      I. DEFENDANT'S COUNSELS' PROVIDED INEFFECTIVE ASSISTANCE
         WHEN THEY FAILED TO COMPETENTLY CHALLENGE DEFENDANT'S
         "USE" OF' A FIREARM IN FURTHERANCE OF A DRUG TRAFFICKING
         OFFENSE AS DEFENDANT'S RIGHT TO POSSESS AND/OR OWN
         FIREARMS HAD BEEN RESTORED BY OPERATION OF STATE LAW .



       A. De f endant's Rights to Effect i ve Assistance Of Counsel :

                 To begin with, the Sixth Amendment of the Cons t itution

       provide s: " In all criminal prosecut i ons, the accused shall

       en j oy the right . ... t o have the Assistance of

       defence . " Id. The Fi f th Amendment of t h e Constitut
                                                                     APPENDIX, p. 106
                           1:19-cv-01305-JES
      Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 45 of
                                                  filed 08/28/15    60
                                                                  PageID.7801   Page 2 of 50



·,1


        provides that the government must prove beyond a reasonable

        doubt "every fact necessary to constitute the crime with which

         [ the d,e fendant] is charged . " In re Winship, 397 U.S. 358, 364

         (1970).

                   The right to counsel, encompasses the right to

        effective assistance of counsel. McMann v . Richardson, 397

        U.S . 759, 771 (1970). See Also Strickland v. Washington, 466

        U.S. 668, 686 (1984) (citations omitted). Here , it is

        established that defendant enjoyed the right to reasonably

        compe t ent and effective assistance of his counsels' during his

        trial proceedings .
         B. COUNSELS 1 ,REASONABLE INVESTIGATION AS TO THE FACTS
            AND LAW REGARDING DEFENDANT'S RIGHT TO POSSESS AND
            /OR OWN FIREARMS WOULD HAVE RESULTED IN THE DISMISSAL
            OF COUNTS 41 AND 42 OF THE INDICTMENT WHICH CHARGED
            "USE" OF A FIREARM IN FURTHERANCE OF A DRUG TRAFFICKING
            OFFENSE.




        B(i) . Summary Of The Relevant Facts:

                   Although defendant's counsels' submitted a motion to

        dismiss counts 41 and 42, of the indictment charging use of a

        firearm i n the furtherance of a drug trafficking crime, in

        violation of 18 U. S.C. § 924 (c)(l), in United States v.

        Michael Anthony Clark, USDC-E.D. of Mich. Case No. 05-80818,

        which was denied.      (DK#'s 156, 158). The motion was not

        competently submitted by counsels.



        B(ii). Counsels Provided Ineffective Assistance When They

        Failed To Competently Investigate The Fact~ And             Ll
        Defendant's Rights To Possess And/Or Own Firearms
                                                                      APPENDIX,
                                                                       ------   p.-107
                                                                                    ~-
                                                 -2-
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 46 of
                                            filed 08/28/15    60
                                                            PageID.7802   Page 3 of 50



   Defendant's Restoration Of Thos e Rights Under Applicable State

  Law:

            As aforementioned, Section A, supra, the Sixth

  Amendment to the Constitution guarantees the effect i ve

  assistance of counse l to criminal defendants. McMann v.

  Richardson, 397 U. S . at 771. Nonetheless, ine ff ective

  assistance claims are evaluated pursuant to the two-prong test

  articulated in Strickland v. Washington, 466 U.S. 668, 687

   (1984) . To prove that counsel was constitutionally

  ine ffective, a defendant must show:         (i) counsel's performance

  was deficient and fell below an objective professional norm ;

  and (ii) counsel's deficient performance reasonab l y affected

  the outcome of the proceedings. Id.

            Under Strickland, "strategic choices made after

  thorough investigation of t he law and facts relevant t o

  plausible options are virtually unchallengeable; and strategic

  choices made after less than complete investigations are

  reasonable precisely to the extent that reasonable

  professional judgments support the limitations on

  investigation . In other words, counsel has a duty to make a

  reasonable decision that makes particular investigations

  unnecessary . " Id. Strickland, 466 U. S . at 690-691 .

            Here, in the case sub judice, it is the operation of

  state law applicable to defendant that determines whether he,

  as having been previously convicted of a felony, had his civ il

  rights restored whereupon he could lawfully possess and/or own

  f irea rms? The answer to both of thes e quest ions are in thEi

  affirmative.

            The relevant part of 18       u.s.c.   § 921 (a)(2
                                                                 APPENDIX, p. 108
                                        -3-
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 47 of
                                            filed 08/28/15    60
                                                            PageID.7803   Page 4 of 50



   provides that "any conviction ... for which a person .. has had

   his civil rights restored shall not be considered a conviction

   for purposes of this chapter, unless such ... restoration of

   civil r ights expressly provides that the person may not ship,

   transport, possess, or receive firearms." I d. The statute

   refers to the res toration of "rights" in the plural, this

  means a felon must have more than one right restored to

   lawfully possess a firearm. That is, § 921 (a)(20) concludes

   that those rights encompasses the right to vote, serve on a

   jury and to hold publ i c office.

            The relevant sections of 921 (a)(2), as with the rest

  of the statute, accords sta t e law governing an individual's

  ability to possess, transport, receive and/or own firearms.

  Thus, therein accordance with the "Full Faith and Credit"

  Clause of the United States Constitution, Article IV, § l; 28

   U. S.C> § 1738; Hamilton's Bogarts, Inc. v. Michigan, 501 F.3d

   644, 650 (6th Cir . 2007), the applicable [State] law at issue,

  Michigan Comp . Laws Ann. § 28.422, as it existed at the time

  of defendant's 1983 [felony] offense governs defendant's

   rights to "ship, transport, possess or receive firearms."

            Michigan Comp . Laws Ann. §28.422, expressly restores a

   felon's rights to vote, does not prohibit him from ho l ding

   public office or serve on a jury, although the latter may be

  cause for challenge pursuant to M.C.L.A. § 600 .1 307

   (a)(l)(e).

             "An attorney's ignorance of a point of law is

   fundamental to his case combined with his failure to perform


                                      -4-
                                                                APPENDIX, p. 109
                         1:19-cv-01305-JES
    Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 48 of
                                                filed 08/28/15    60
                                                                PageID.7804   Page 5 of 50
•



      basic research on that point is a quintessential example of

      unreasonable performance under St rickland . " Williams v.

      Taylor, 529 U.S . 362, 395 (2000)           (finding deficient

      performance where counsel "failed to conduct an investigation

      that would have uncovered extensive records [that could have

      been used for death penalty mitigation purposes], not because

      of any strategic calculation but because they incorrectly

      thought state law barred access to such records.") .

                Here, counsels' apparently believed, contrary to Mich .

      Comp. Laws Ann. §28-422, applicab l e to defendant, that

      defendant was prohibited from possessing and/or owning any

      firearms . "[D]efendants are entitled to be represented by an

      attorney that meets at least a minimal standard of

      competence . " Id . Strickland, 466 U. S. at 685-687. I n order to

      meet the minimal standards of competence required by his

      counse l s'   "to make a reasonable decision that makes particular

      investigations unnecessary." Id. 466 U.S. at 690 - 691.

                Here , in the case at bar, counts 41 and 42, in

      addition to charging defendant's "use" of firearms in

      furtherance of drug trafficking offenses, also incorporated a

      vio l ation of 18 U.S.C. § 922 (g) (1) [i.e. Felon In Possession

      Of A Firearm] therein bot h counts 41 and 42 of defendant's

      indictment .

                Counse l s' were deficient in their performance therein

      their fai lu re to competently investigate and present

      competent l y prepared pleadings to seek, and obtain, a

      dismissal of counts 41 and 42, of defendant's indictment.

      These acts and omissions of counsels' satisfy the             ~~r= ,i.__=-=" ' - ~ ~ ~ - -


      " performance prong," of the two-part Strickland te
                                                                    APPENDIX, p. 110
                                            -5-                     ·L--~~~~~~~~--'
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 49 of
                                            filed 08/28/15    60
                                                            PageID.7805   Page 6 of 50



            To satisfy Strickland's second, or "prejudice prong,"

  having as aforementioned established counsels' defic ien t

  performance, must also show that "there is a reasonable

  probability'' that, but      for counsels' unprofessional errors the

  result of the proceedings wou l d have been different. A

  reasonable probabil ity is a probabilitysuff i cient to undermine

  confidence in the outcome. Id. 466 U.S. at 694.

            "When a defendant challenges a conv iction the question

  is whether there is a reasonable probability that, absent the

  errors , th e fact finder would have had a reasonable doubt

  respecting guilt. " Id. 466 U. S . at 695.

            Defendant request that this court take judicial notice

  pursuant to Fed. R. Evid. § 201 (b)(2), of Exhibit No . 's 1 and

  2, where defendant was previously charged with felon in
  possession of firearms in violation of§ 922 (g)(l), in the

  case of United States v . Michael Anthony Clark, Case No . 00-

  80524 USDC-E.D. of Mich.        (Southern Division); where the

  government moved for, and was granted, dismissal of

  defendant's felon in possession of a firearm charges because

  defendant's rights to possess firearms had been resto r ed

  pursuant to operation of state law .

            Finally, Exhibit No. 3, 4, and 5, in which defendant,

  again, ask that this court take Judicial Notice pursuant to

  Fed. R. Evid. § 201 (b)(2), of state charges of defendant

  being a felon in possession of firearms having likewise bEien

  d ismissed because it was established that defendant's rights

  to ship , transport, possess, own and/or receive firearms had

  been restored pursuant to operation of state law a p=.Ji ~ ~h 1..o ~ 0 ~ ~ - -

  defendant.                              -6-                   APPENDIX, p. 111
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 50 of
                                            filed 08/28/15    60
                                                            PageID.7806   Page 7 of 50



            Counsel's deficient performance therein their failure

  to con d uct a reasonab ly competent investigation of the

  defendant's rights, under operation of state law, having been

  restored, to lawfully possess and/or own firearms prejudiced

  defendant.

            Had defendant's counsels' performed any reasonable

  competent investigation would have resulted in dismissal of

  counts 41 and 42 of the indictment , thereby reasonably

  prejudicing the ou t come of the proceedings . Strickland, 466

  U. S. at 694 .

            Defendant's counsels' provided ineffect i ve assistance

  in this regard, as illustrated by the accompanying Exhibits,

  defendant has more than five times had charges whereupon he

  was accused of being a felon in possession of a firearm,

  i ncluding this very court, only to be dismissed when it was

  discovered that defendant's rights to ship, transport,

  possess, receive and own f i rearms had been in fact restored by

  operation of state law . Defendant's counsels' provided

  ineffective assistance.




                                           -7-
                                                                APPENDIX, p. 112
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 51 of
                                            filed 08/28/15    60
                                                            PageID.7807   Page 8 of 50

II. DEFENDANT'S COUNSELS' PROVIDED INEFFECTIVE
     ASSISTANCE WHEN THEY FAILED TO CONDUCT A
     REASONABLE PRETRIAL INVESTIGATION OF ALL
     RELEVANT FACTS AND EVIDENCE TO THE CHARGES
     AGAINST DEFENDANT.




   A. Defendant's Rights To Effective Assistance Of Counse l s' To

   Conduct A Reasonable Pretrial I nvestigation:

              Defendant incorporates Section I.A. and I . B (iii),

   supra, of this memorandum by reference as if rewritten

   herein .



   B. Defendant's Counsels' Failed To Conduct A Reasonable

   Pretrial Investigation As To All Relevant Exculpatory Facts

   And Evidence In Relation To The Government's Charges Against

   Defendant:



   B. (i). Statement Of The Relevant Facts :

              Defendant, was the lead defendant in a 15 defendant

  and 45-count drug conspiracy. On September 8; 2005, a Grand

  Jury returned a 45 count indictment which inter alia, charged

  one count of conspiracy to possess with intent to distribute

  and t o distribute 1,000 kilograms of marijuana and one count

  of conspiracy to possess with intent to d istribute five or

  more kilograms of cocaine. Defendant was also charged with one

  count of Continuing Criminal Enterprise, one count of

  conspiracy to launder monetary instruments, and one count of

   laundering monetary ins t ruments .

              Defendant was also charged with eight counts of

   unlawful use of a Communications Facility, two coun.t s           o.~~~~~~~

   possession of a firearm by a felon, and t wo counts
                                                                APPENDIX, p. 113
                                           -8-
                     1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 52 of
                                            filed 08/28/15    60
                                                            PageID.7808       Page 9 of 50



  defendant's assets and prope rty being subject to criminal

   forfeiture .

            Here, in the case sub judice, defendant was the owner

  of several businesses in the metropolitan Detroit area .

   Moreover , his rights to own and possess firearms had been

   restored by operation of state l aw, as defendant had

   previous l y suffered a felony conviction .

            The government ' s case - in-chief, large l y cons i sted of

   uncorroborated statements of purported informants wherein :

   (l) no controlled drugs deliveries or purchases occurred;                     (2)

   no drugs were ever seized from defendant or his residence or

  any of his business locations ; (3) the government failed to

  prove, by even under the low bar of a ''preponderance of the

  evidence'' threshold that a llegations made by some informants
   that defendant had ordered the murders of numerous individuals

  had ever occurred;      ( 4 ) no monies seized therefrom defendant o r

  business locations were ever proven to have been proceeds

  therefrom illicit drug sales or any other unlawful activities;

  and (5) nor any real or personal property seized from

  defendant was ever proven to have b een assets obtained by

  defendant pursuant t o illicit drug proceeds or any other

  criminal activities .

            Defendant'$ counsels' were ineffective when they

   failed to conduct a r easonable pre t ria l investigatio n of these

   relevant facts therein preparing t heir defense(s) against the

  government's aforementioned charges against defendant.



   B. (ii). Defendant's Counsels' Failed To Conduct A           R,:::,;:i~-00--a J..,1~ - - - - - - -


  Pretrial Investigation Therein Preparing For Defen
                                                                APPENDIX, p. 114
                                          -9-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 53 of
                                           filed 08/28/15     60
                                                           PageID.7809   Page 10 of 50



   Trial:

              ''[T]he Constitution guarantees criminal defendants 'a

   meaningful opportunity to present a complete defense.'" Crane

   v. Kentucky, 476 U.S. 683, 690 (1986)          (citation omitted).

   Here, defendant's ability to present a "complete defense"

   hinged upon the reasonable competence and diligence of his

   counsels' affirmative duty to conduct a reasonable

   investigation. Strickland v. Washington, 466 U.S. 668, 690 - 691

   (1984) .

              The defendant's right to present a defense, is "the

   right to present the defendant's version of the facts as well

   as the prosecution's to the jury so it may decide where the

   truth lies ." Taylor v. Illinois, 484 U.S. 400, 423 (1988)

   (citation omitted). However, defendant's right to present a

   "meaningful" defense is derailed when counsels' breach thei r

   affirmative duty to conduct reasonable investigation of the

   relevant facts of the case. Strickland, Supra Id .

              Counsels' apparent decision not to conduct a

   reasonable pretrial investigation was objectively

   unreasonable leading to an uninformed basis to set forth

   viable defense(s) for trial . Ramonez v. Berghuis, 490 F.3d

   482, 487 (6th Cir. 2007)(citations omitted).

              Had counsels' conducted any reasonable pretria l

   invest igat ion, counse l s' would have been able to refute many

   of the damming allegations of the government during its

   presentation of its case- in-chief, namely that defendant had

   ordered the "murders" and "assassinations" of numerous

   individuals . (As to this point, defendant incorpor aJ:._ps no_--1..J--~
                                                                          - ~~~

   through-17, of his originally submitted§ 2255 mot
                                                                APPENDIX, p. 115
                                          -1 0-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 54 of
                                           filed 08/28/15     60
                                                           PageID.7810   Page 11 of 50



   reference as if rewritten herein).

             Even if counsels' performance at trial is "generally

   creditable," cannot excuse an "apparent and pervas ive failure

   to 'make reasonable investigations . or to make a reasonable

   decision that makes particular investigations unnecessary."

   Smith v . La f le r, 175· Fed. Appx. 1, 4 (6th Cir. 2006)(citations

   om i tted).

             Because counsels' deficient performance, and

   de f endant's prejudice, present mixed questions of law and

   facts ito be determined by the court during an evidentiary

   hearin9. Str i ckland, 466 U.S. at 698 . Defendant defers to this

   court convening an evidentiary hearing as to this issue and

   determining its merits .




                                                                APPENDIX, p. 116
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 55 of
                                           filed 08/28/15     60
                                                           PageID.7811   Page 12 of 50
   III. DEFENDANT'S APPELLATE COUNSEL PROVIDED INEFFECTIVE
        ASSISTANCE WHEN COUNSEL FAILED TO RIASE THE ISSUE
        THAT THE EVIDENCE PRESENTED THEREIN THE GOVERNMENT'S
        CASE-IN-CHIEF WAS INSUFFICIENT TO SUSTAIN DEFENDANT'S
        CONVICTtON FOR "USE" OF A FIREARM [COUNTS 41 AND 42]
        IN RELATION TO A DRUG TRAFFICKING OFFENSE IN VIOLATION
        of 18 U.S.C . § 924 ( c )(1).


   A. St atemen t Of The Relevant Facts :

             While weapons were seized from defendant's business

   locations, and a residence, pursuant to the execution of

   search warrants. Nonetheless, the entire trial court record is

   completely devoid of any evidence adduced during the

   pros e cution's case-in-chief of any instanc e s of defendant's

   actual "use" or "active employment" within t he meaning of 18

   U. S . C . § 924 (c)(l) in relat ion to any drug t raffick i ng

   activities.

             Inspite of the issue being a virtual "winne r ."

   Appellate Counse l fa i led to raise the issue during the

   adjudicat ion of defendant's direct appeal. Effec t ive

   repres(~ntation of appellate counsel required this issue be

   raised during defendan t 's direct appeal .




                                        -12-
                                                                APPENDIX, p. 117
r
                          1:19-cv-01305-JES
    Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 56 of
                                               filed 08/28/15     60
                                                               PageID.7812   Page 13 of 50


       B. Defendant's Appellate Counsel Provided Ineffective
          Ass i stance When Counsel Failed To Raise The Meritorious
          Is~ue Of Insufficiency Of Ev i denc e Adduce d At Defe ndant'~
          Trial To Sustai n De f e ndant' s Convictions For Violations Of
          18 U.S. C. § 924 (c) ( 1):


                      To begin with, "the right to appeal as we presently

       know it in criminal cases, is purely a creature of statute."

       Martinez v. Court of Appeal of California Fourth Appellate

       District . , 528 U.S. 152 , 160 (2000). The right to appeal is

       ~rounded in the Due Process Clause of the Constitution . Id.

       528   u. :s.    at 161.

                      Due Process requires effective assis t ance of appel l ate

       counsel during a first appeal of right . Evitts v . Lucey, 469

       U.S . 387, 396 (1985) . Appellate counsel is not required to

       raise every nonfrivolous issue on appeal. Jones v. Barnes , 463

       U. S . 745, 751 (1983). Nonetheless , appellate counsel is

       expect,2d to engage in the process of "winnowing out weaker

       arguments on appeal and focusing on those more l ikely to

       prevail . " Smith v. Murray , 477 U. S . 527, 536 (1985).

                      Here, the trial court record is completely devoid of

       any in:stances where def e ndant engage d in any "use" or

       otherwise "active employment" of any f irearms therein

       fur t herance of any drug trafficking activities within the

       meaning of 18 U.S.C. § 924 (c)(l) . See Also Bailey v . United

       State s, 516 U. S . 137, 143 (1995).

                      Sufficiency of the evidence is an issue cognizable on

       both direct appeal and on collatera l review . Jackson v .

       Virginia, 443 U . S. 307 , 319 (1979) . See Also Brown v. Palmer,

       441 F . Jd 347 , 351 (6th Cir. 2006) . While t he elements of a

       crime must be charged in the indictment , and provex:,_to_a_-i..u        r u_ _ __


       "beyond a reasonable doubt" . United States v . O'B
                                                                    APPENDIX, p. 118
                                                -13-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 57 of
                                           filed 08/28/15     60
                                                           PageID.7813   Page 14 of 50



   S.Ct. 2169, 2174 (2010).

             However, where the government fails to meet its burden

   of proof results in acquittal of defendant. In re Winship, 397

   U.S. 358, 363 (1970); McKenzie v. Smith, 326 F.3d 721, 728

   (6th Cir. 2003). The trial court record does not support

   defendant's convictions for v i o l ations of§ 924 (c) (1), and

   reasonably competent appellate counse l providing reasonably

   effective ass i stance would have noted that the trial court

   record does not sustain the government's§ 924 (c)(l)

   violat .ions charged in counts 41 and 42 against defendant.

             Defendant's appel l ate counsel provided i ne ff ective

   assistance and requires defendant's convictions and sentences

   as to counts 41 and 42 of the indictment charging§ 924 (c)(l)

   [and concurrent §922 (g)(l)] violations be ordered vacated at

   this time.




                                       -14-
                                                                APPENDIX, p. 119
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 58 of
                                           filed 08/28/15     60
                                                           PageID.7814   Page 15 of 50

 IV. DEFENDANT' S APPELLATE COUNSEL PROVIDED INEFFECTIVE
     ASSISTANCE WHEN COUNSEL FAILED TO PRESENT THE ISSUE
     OF THE TRIAL COURT'S ABUSE OF DISCRETION IN ALLOWING
     THE ADMI SSION OF EVIDENCE PROFFERED BY THE GOVERNMENT
     UNDER THE AEGIS OF FEDERAL RULES OF EVIDENCE 404 (b).




             Defendant incorporates section III. B., supra, of this

   memorandum    by reference as if rewri t ten herein .



   A. The Government's Admission Of 404 (b) Evidence:

            The government, pursuant to Fed. R. Evid. § 404 (b)

   provided notice of its intent to present the following

   evidence:

             (1) That defendant, before February 12, 2005 and

   before May 5, 2005, was a felon who consistently was in

   possession of multiple firearms, in violation of federal law;



             (2) That defendant has a prior robbery conviction;

             (3) That defendant has a reputation for violence,

   including threatening and assaulting individuals within his

   organization to force their compliance with his directions and

   submit to his leadership, within the organization; and

             (4) That prior to the time charged in the indictment,

   defendant engaged in financial transactions , including the

   expenditure of exorbitant amount of cash to purchase

   extravagant items, such as expensive vehicle conveyances,

   residences throughout the Detroit Metropolitan area, as well

   as giving away large amounts of cash, in an effort to promote

   and conceal illegal acts, and to avoid federal repr -~- ~~

   requirements .
                                                                APPENDIX, p. 120
                                        -15-
                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 59 of
                                           filed 08/28/15     60
                                                           PageID.7815   Page 16 of 50



   B. The Tria l Court Abused It's Discretion By Allowing The

  Government's Use Of The Proffered 404 (b) Evidence And Such

   Issue Was A Vi ab l e Issue To Hav e Been Ra i sed On Direc t Appeal

  By Defendant's Appellate Counsel:

            Evidence Rule 104 (a) provides that preliminary

  questions as to admissibility of evidence is to be dete rmin ed

  by the trial court. Fed. R . Evid . § 404 (b) generally

  prohibits the introduction of extrinsic acts that might

  reflect adversely on the actor's charac t er, unless that

  evidence has a bearing upon relevant issues in the case such

  as motive , opportunity, or knowledge . The trial court must

  determine whether the probative value of similar acts evidence

  is substantially outweighed by unfair prejudice under Fed. R .

  Evid. § 403 . Huddleston v. United States, 485 U.S . 681, 687-

  688 (1988).

            That standard of review as to the trial court's

  admission or exclusion of 404 (b) evidence on appeal is that

  whether the trial court abused its discretion. United States

  v . Perry, 438 F.3d 642, 647 (6th Cir . 2006) .

            Asides from the baseless i nf l ammatory references, for

  example, as to defendant being a convic t ed felon, albeit in

  dispute is whether his right s t o own and/or possess firearms

  under state law had been res t ored . Nonet heless, there was no

  evidence introduced whatsoever t hat defendant ever used, or

  otherwise threatened anyone with , a firearm .

            Use of 404 (b) evidence is admissible to prove motive,

  intent or knowledge. It is well established that ev i dence of

  threats or intimidat ion is "admissible t o show          con ° ~~~ Ll ~~~~ ~~~~~­


  of guilt . " United States v . Leasure, 331 Fed . Appx
                                           -16-                 APPENDIX, p. 121
                                                                    . . ...   -    -   -- - - - - --   ---

                      1:19-cv-01305-JES
Case 2:05-cr-80810-SFC-MKM    ECF No. 655# 11-2    Page 60 of
                                           filed 08/28/15     60
                                                           PageID.7816            Page 17 of 50



   374 (6th Cir . 2009)    (citation omitted) .

            Moreover, no witnesses testified that defendant

  threatE~ned, intimidated or otherwise assaulted anyone. Whi l e

  the USE~ of 404 (b) evidence is to be used to strengthen the

  government's case. Old Chief v . United States, 519 U.S . 172,

   180-18 JL (1997) .

            The trial court :(1) made no determinations as to

  whether the "other acts" [asides defendant ' s prior felony

  conviction) ever occurred;        (2) the court made no

  determinations as the necessity of the government's use of any

  of the proffered 404 (b) evidence it intended to use; and (3)

  an arguable clai m that the court abused its discre ti on that

  the probative value of the 404 (b) evidence at issue, given

  the absence of any corresponding evidence [asides defendant's

  aforemE?ntioned prior felony convict i on] , in a pre l iminary

  scheme that the "o t her acts" ever occurred, probative value

  was not outweighed by its prejudicial e f fect. United States v .

  Perry, 438 F.3d at 647.

            The admission of the 404 (b) evidence at i ss u e, was a

  viable issue for appellate counsel to raise on di r ec t appeal,

  and counsel, was ineffec t ive for doing so, Evitts v. Lucey,

  469   u.~;. 387, 396 (1985). Appellate Counsel was ine ff ective
  for failing to ra i se this meritor i ous issue on direct appeal .




                                              -17- ~

                                                                APPENDIX, p. 122
